 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    MICHAEL CHRISMAN,                                     Case No. 2:19-cv-01219-KJD-EJY
12                       Petitioner,                        ORDER
13            v.
14    WARDEN JERRY HOWELL,
15                       Respondents.
16

17          Respondents having filed a motion for enlargement of time (first request) (ECF No. 27),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (first

20   request) (ECF No. 27) is GRANTED. Respondents will have up to and including March 6, 2020,

21   to file a reply in support of the motion to dismiss.

22          DATED: February14, 2020
23                                                                  ______________________________
                                                                    KENT J. DAWSON
24                                                                  United States District Judge
25

26
27

28
                                                        1
